                                            Case 3:16-cv-05314-JST Document 292 Filed 05/10/19 Page 1 of 4




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        IN RE TWITTER INC. SECURITIES                   Case No. 16-cv-05314-JST
                                            LITIGATION
                                   8
                                                                                            ORDER GRANTING MOTION FOR
                                   9                                                        RELIEF FROM NONDISPOSITIVE
                                                                                            PRETRIAL ORDER OF MAGISTRATE
                                  10                                                        JUDGE

                                  11                                                        Re: ECF No. 270

                                  12           Before the Court is KBC Asset Management NV and National Elevator Industry Pension
Northern District of California
 United States District Court




                                  13   Fund (collectively, “Plaintiffs”)’s motion for relief from a non-dispositive pretrial order of a

                                  14   magistrate judge. ECF No. 270. Plaintiffs ask the Court to overturn Magistrate Judge Kim’s

                                  15   Further Order Regarding Common Interest Privilege Dispute, ECF No. 266, which held that

                                  16   Defendants and non-party Gabriel Stricker share a common legal interest such that Stricker’s

                                  17   communications with Defendants’ counsel in preparation for his deposition are protected by the

                                  18   attorney-client privilege. Id. For the reasons below, the Court will grant the motion.

                                  19   I.      BACKGROUND

                                  20           Gabriel Stricker served as Chief Communications Officer of Defendant Twitter, Inc., from

                                  21   April 2012 until July 2015. ECF No. 283-1 ¶ 1. Plaintiffs deposed him on March 12, 2019. Id.

                                  22   Stricker retained Alejandro Mayorkas of WilmerHale to represent him in connection with this

                                  23   deposition. Id. ¶ 3. Stricker declares that through Mayorkas, on January 25, 2019, he entered into

                                  24   an oral joint defense agreement with Twitter for the purposes of preparing to be deposed. Id. ¶ 5.

                                  25   However, at his deposition, Stricker testified that he did not have any joint defense agreement with

                                  26   Twitter or its counsel. ECF No. 291-2 at 5.

                                  27           Stricker, Mayorkas, and Twitter’s counsel conferred three times in advance of the

                                  28   deposition: on February 12, 2019, March 8, 2019, and March 11, 2019. ECF No. 283-1 ¶ 4.
                                             Case 3:16-cv-05314-JST Document 292 Filed 05/10/19 Page 2 of 4




                                   1   Stricker asserts that he and Twitter shared a common legal interest in “ensuring that [he] was

                                   2   appropriately prepared for [his] deposition” and “ensuring that [he could] fully and accurately

                                   3   testify to [his] understanding of the facts.” Id. ¶¶ 7-8. During the deposition, Plaintiffs’ counsel

                                   4   asked Stricker about the conversations he had with Mayorkas and Twitter’s counsel in preparation.

                                   5   ECF No. 291-2 at 4. Mayorkas objected and invoked the common-interest doctrine and joint

                                   6   defense privilege, and Plaintiffs challenged the assertion. Id. at 4-5.

                                   7            The parties then submitted briefing to Judge Kim regarding the applicability of the

                                   8   common-interest doctrine. ECF Nos. 259, 260, 265. Judge Kim issued an order on April 1, 2019,

                                   9   concluding that Stricker and Twitter shared a common legal interest in “preparing adequately for

                                  10   [Stricker’s] deposition” and ensuring that he could “testify fully and accurately.” ECF No. 266

                                  11   (the “Order”) at 4. Judge Kim further concluded that the parties had formed a valid joint-defense

                                  12   agreement pursuant to that interest and that Stricker had communicated with Twitter with the
Northern District of California
 United States District Court




                                  13   understanding that the content of their joint preparation would be confidential. Id. at 1-2.

                                  14            Plaintiffs appeal, arguing that the Order’s view of what constitutes a common legal interest

                                  15   is overly broad. ECF No. 270. Stricker responds that the Order was correct because he and

                                  16   Twitter shared an interest in ensuring that he could testify fully and accurately and further, entered

                                  17   into a valid joint-defense agreement for the purpose of preparing him for his deposition. ECF No.

                                  18   283. Twitter argues that the Court should not even reach this issue because the communications at

                                  19   issue fall within both the attorney-client privilege and work-product doctrines. ECF No. 285.

                                  20   II.      LEGAL STANDARD

                                  21            This Court may modify or set aside a magistrate judge’s non-dispositive pretrial order only

                                  22   if it is “clearly erroneous or contrary to law.” 28 U.S.C. § 636(b)(1)(A); Fed. R. Civ. P. 72(a).

                                  23   Such an order may be set aside as “contrary to law” only if it “applies an incorrect legal standard

                                  24   or fails to consider an element of the applicable standard.” Ingram v. Pac. Gas & Elec. Co., Case

                                  25   No. 12-cv-02777-JST, 2013 WL 6174487, at *2 (N.D. Cal. Nov. 25, 2013). The order may be set

                                  26   aside as clearly erroneous only if “the court is left with the definite and firm conviction that a

                                  27   mistake has been committed.” Id. The Court reviews factual determinations for clear error and

                                  28   legal questions de novo. Perry v. Schwarzenegger, 268 F.R.D. 344, 348 (N.D. Cal. 2010).
                                                                                          2
                                          Case 3:16-cv-05314-JST Document 292 Filed 05/10/19 Page 3 of 4




                                   1   III.   DISCUSSION

                                   2          The Court concludes that the Order is clearly erroneous and must be set aside because none

                                   3   of the asserted privileges apply.

                                   4          “Because it impedes full and free discovery of the truth, the attorney-client privilege is

                                   5   strictly construed.” United States v. Ruehle, 583 F.3d 600, 607 (9th Cir. 2009). Any “voluntary

                                   6   disclosure of information to a third party waives the attorney-client privilege.” Id. at 612.

                                   7   “[B]ecause the joint-defense privilege is not a ‘separate privilege’ but rather an extension of

                                   8   attorney-client privilege, it too should be construed narrowly.” Columbia Sportswear Co. v. 3MD,

                                   9   Inc., Civ. No.: 03:17-cv-0342-AC, 2017 WL 6550490, at *4 (D. Or. Dec. 21, 2017) (quoting In re

                                  10   Pac. Pictures Corp., 679 F.3d 1121, 1129 (9th Cir. 2012)).

                                  11          For the joint-defense privilege (also known as the common-interest exception) to apply,

                                  12   Twitter and Stricker must be “maintaining substantially the same cause on behalf of [each] other .
Northern District of California
 United States District Court




                                  13   . . in the same litigation.” United States v. Gonzalez, 669 F.3d 974, 980 (9th Cir. 2012). Here,

                                  14   given Stricker’s testimony that he did not “care one way or the other who prevails in this

                                  15   litigation,” the record cannot support a finding that he and Defendants are maintaining

                                  16   substantially the same cause in this case. ECF No. 291-2 at 3.

                                  17          The Court concludes that the common legal interest identified in the Order – “preparing

                                  18   adequately for [Stricker’s] deposition” and ensuring that he could “testify fully and accurately,”

                                  19   see Order at 4 – is not a sufficient basis for the invocation of the joint-defense privilege. See

                                  20   Bruno v. Equifax Info. Servs., LLC, No. 2:17-cv-327-WBS-EFB, 2019 WL 633454, at *11 (E.D.

                                  21   Cal. Feb. 14, 2019) (holding the common interest doctrine did not apply when Defendant had

                                  22   “merely shown that both entities had a shared interest in complying with the law”). Otherwise,

                                  23   any litigant could participate in the preparation of a third party witness for the purposes of

                                  24   advancing its own interests and conceal its communications with that third party by invoking the

                                  25   common interest doctrine. That is not the law.

                                  26          Twitter’s assertions of alternative grounds for upholding the Order are equally unavailing.

                                  27   See ECF No. 285 at 3-6. First, Twitter’s own attorney-client privilege does not protect Stricker’s

                                  28   deposition preparation. The attorney-client privilege covers counsel’s communications with
                                                                                          3
                                          Case 3:16-cv-05314-JST Document 292 Filed 05/10/19 Page 4 of 4




                                   1   former employees only when “the employee is aware that the information is being furnished to

                                   2   enable the attorney to provide legal advice to the corporation.” Admiral Ins. Co. v. U.S. Dist. Ct.,

                                   3   881 F.2d 1486, 1492 (9th Cir. 1989) (citing Upjohn Co. v. United States, 449 U.S. 383, 394

                                   4   (1981)). Here, Stricker has been quite clear that any agreement he made with Defendants was

                                   5   strictly for the purpose of preparing him for his deposition – not in order to help Twitter’s counsel

                                   6   investigate Plaintiffs’ claims or otherwise proceed with its litigation strategy. See ECF No. 283-1

                                   7   ¶¶ 5, 7-8. Second, Twitter cannot assert the work-product protection, because neither Twitter’s

                                   8   counsel nor Mayorkas asserted a work-product objection at the deposition. ECF No. 291-2 at 4-5.

                                   9   Accordingly, even if there were any grounds for this assertion, any possible objection on this basis

                                  10   has been waived. See ECF No. 291 at 3.

                                  11                                             CONCLUSION

                                  12          For the reasons above, the Court finds that Judge Kim’s Further Order Regarding Common
Northern District of California
 United States District Court




                                  13   Interest Privilege, ECF No. 266, is clearly erroneous and contrary to law and sets that order aside.

                                  14   Plaintiffs are entitled to ask Stricker about meetings that took place between him, his counsel, and

                                  15   Defendants’ counsel in preparation for Stricker’s deposition.

                                  16          IT IS SO ORDERED.

                                  17   Dated: May 10, 2019
                                                                                        ______________________________________
                                  18
                                                                                                      JON S. TIGAR
                                  19                                                            United States District Judge

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         4
